Pee Cueiam.
By a per curiam opinion filed in the instant case, and reported in 7 N. J. Mis. R. 310, it appears that the judgment of the District Court was' affirmed. It is there stated that the trial'judge gave judgment for $50 in favor of the plaintiff, and against the defendant, and that the defendant appealed to this court, whereas there was a judgment for the defendant, from which the plaintiff appealed, which judgment was affirmed. It is further stated in' the opinion, that no specifications of causes for reversal of the judgment were filed, pointing out any particular error relied on by the appellant for a reversal.
It appears that the state of the case agreed upon by the attorneys of the respective parties, and printed as the state of the case, did not contain the specifications of determinations of the District Court, but, such determinations were printed, and were submitted under a separate cover, and were filed with the clerk of the court, within due time, but through inadvertence were not before the court when the case came up for consideration.
The appellant having applied for a rehearing, we have reached the conclusion that the application be allowed, and that the cause be noticed for a rehearing before this court at the state house in Trenton, on the twentieth day of June, 1929, at one o’clock in the afternoon of that day.